In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-21-00312-CR


                              BILLY WILSON, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 140th District Court
                                   Lubbock County, Texas
            Trial Court No. 2018-451,802, Honorable Douglas H. Freitag, Presiding

                                     January 21, 2022
                             MEMORANDUM OPINION
                        Before PIRTLE and PARKER and DOSS, JJ.


       Appellant, Billy Wilson, attempts to appeal the trial court’s pretrial Judgment on

Competency. Appellant was indicted for robbery. On December 7, 2021, a jury found

Appellant competent to stand trial. The trial court entered a judgment on the jury’s verdict

and this appeal followed. We now dismiss the appeal for want of jurisdiction.


       We have jurisdiction to consider an appeal by a criminal defendant only from a

judgment of conviction or where appellate jurisdiction has been expressly granted by law.
See Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008). A pretrial judgment

of competency to stand trial is neither a judgment of conviction nor an order made

immediately appealable by statute.      See TEX. CODE. CRIM. PROC. ANN. § 46B.011

(providing that neither the State nor a criminal defendant may make an interlocutory

appeal relating to a determination or ruling on the issue of a defendant’s competency to

stand trial); but cf. TEX. HEALTH & SAFETY CODE ANN. § 574.070 (permitting appeals from

certain commitment proceedings after a finding of incompetency).


      By letter of December 28, 2021, we directed Appellant’s counsel to show how we

have jurisdiction over the appeal by January 7, 2022. Appellant has not filed a response

or had any further communication with this Court to date.


      Because Appellant has not presented this Court with a judgment of conviction or

an appealable order, we dismiss the appeal for want of jurisdiction.


                                                       Per Curiam


Do not publish.




                                            2